PER CURIAM.
We here review a judgment and sentence by which appellant was adjudicated guilty upon his plea of nolo contendere, expressly reserving his right to appeal the denial of his motion to suppress, and the imposition of a sentence of one year and one day. Our examination of the record reveals that there was sufficient evidence which was apparently believed by the trial judge to sustain his denial of appellant’s motion to suppress based upon the police officers’ testimony that appellant consented to the search giving rise to the evidence sought to be suppressed. However the State candidly agrees that the sentence imposed for a misdemeanor of the first degree exceeds that permitted by law. (See F.S. 893.13(1)(f) and F.S. 775.082(4)(a)). Accordingly, we remand for the purpose of the trial judge correcting the sentence. It shall not be necessary for the appellant to be present at the time the sentence is corrected.
Affirmed in part and reversed in part.
BOYER, C. J., and RAWLS and McGORD, JJ., concur.